DETAILED CORRESPONDENCE

Claims 1, 5-11, 13-25 are pending. 
	This Official Action is Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 5-6, 8-11, 19-20, 22, 25 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan, Chocolate Cupcakes with Cream Filling, 2002 accessed at https://www.foodandwine.com/recipes/chocolate-cupcakes-cream-filling (KAPLAN),  Water Activity (Aw) in Foods. US Food & Drug Administration Inspection Technical Guides. Number 39 (4/16/84 ) , accessed at http://www.fda.gov/ICECI/Inspections/InspectionGuides/InspectionTechnicalGuides/ucm072916.htm (USDA) in view of Southern Living, BOURBON Buttercream Frosting, 2003 accessed at https://www.myrecipes.com/recipe/BOURBON-buttercream-frosting (BOURBON) and Homemade Powdered Sugar accessed at https://www.geniuskitchen.com/recipe/homemade-powdered-sugar-88812?scaleto=1.0&st=null&mode=metric#activity-feed, 5/10/2014 (HOMEMADE),  as evidenced by Gregorova, Characterization of Isometric Particles and Their Suspensions, accessed at http://old.vscht.cz/sil/keramika/Characterization_of_particles/Appendix-CPPS-isometric.pdf, Department of Glass and Ceramics, Institute of Chemical Technology, Prague 1/17/2008.

KAPLAN does not disclose the Aw of the filling.  However, USDA teaches that water activity is the key to determining if microorganisms will grow.  Since yeast, molds and bacteria require a certain amount of available water to support growth, designing a product with an aw below 0.6 provides an effective control (see pg. 1, second paragraph).  Thus, it would have been obvious to one skilled in the art to manage the available moisture/dry matter of the filling in a product so as to prevent he food product form spoiling an potentially making a consumer sick.  Butter has a low water activity and adding sugar to it would not reasonably raise the water activity level to a high degree.  (Vanilla Icing has a water activity of 0.795 and butter has a water activity of around 0.9 (varies depending on butter), as shown by “Water Activity Values of Select Food Ingredients and Products”, Schmidt et al) thus given the ingredients set forth in KAPLAN, there is reason to believe that it would have a low water activity as claimed. 
KAPLAN, SCHMIDT and USDA not disclose a cooked cereal product with the claimed filling.
However, BOURBON teaches a cream filling with 1 cup butter (i..e, per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight, 216 grams, butter is 80–82 percent milk fat, 16–17 percent water, and 1–2 percent milk solids other than fat, ), 2-16 
It would have been obvious to substitute the cream of Kaplan for the cream of BOURBON, as it would be desirable to bake a product with a different flavor profile.   Changing from one icing to another is merely a matter of taste. 
KAPLAN, USDA, SCHMIDT and BOURBON does not teach the amount of starch in the product.   
HOMEMADE teaches that powdered sugar can be made 236.59 ml starch and 14 ml cornstarch (i.e., 14/256 = 5.4% starch).  The powdered sugar of bourbon at 906 g would contain 49.5 g cornstarch (i.e., 49.5 g cornstarch/1290 total composition = 3.8%. 
HOMEMADE teaches that this recipe is i) easy and cheaper than store bought powdered sugar (see second review on page 7) and ii) functions as a substitute for powdered sugar (see first review on page 8). 
Thus, one skilled in the art has at least two reasons to the use powdered sugar of HOMEMADE in the reference above. First, it would be cheaper to produce such a sugar rather than buy powdered sugar form the store. Second, if one was out of powdered sugar, one could uses the HOMEMADE 
 It would have been obvious to use cornstarch in the composition of the above-cited references in amount of about 4%.  This overlaps the claimed range of 2 to 40%. 
  As to the particle size of the cornstarch, GREGOROVA evidences that cornstarch has a particle size of 2 to 10um (see size characterization of starch slide, page 4, 4th slide).  This falls within the claimed range of 2 to 100um.   It is also noted that at least 5% is greater than 10um.  This falls within the claimed amount of 2 to 40%. 

Claim 5
HOMEMADE teaches that powdered sugar can be made 236.59 ml starch and 14 ml cornstarch (i.e., 14/256 = 5.4% starch).  The powdered sugar of BOURBON at 906 g would contain 49.5 g cornstarch (i.e., 49.5 g cornstarch/1290 total composition = 3.8%.  It would have been obvious to use cornstarch in the composition of the above-cited references in amount of about 4%.  This overlaps the claimed range of 2 to 40%. 
Claims 10, 25
BOURBON teaches that the fat content of the filling is 13.7% which overlaps the claimed 0 to 25% fat content (see pg. 2, Filling). The butter provides a fat source of about 13.7% fat (216 grams * .82% fat=177g; 117g/1290=13.7%) (see pg. 2, Filling).  However, it would have been obvious to vary the content of the fat based on the desired taste. 
Claim 11

Claims 21 and 24
KAPLAN teaches adding a filling with 6 tablespoons butter, 1/2 confectioners’ sugar, and 3 /4 cup fluff to the center of the cooked flour-based product (Kaplan, see step 3).  However, it would have been obvious to vary the amount of filling the in the cupcake based on the desire taste and type of cupcake desired. 
Claim 22
KAPLAN discloses a cooked cereal product with a cream product that has been piped into the center of the product to form a core (Kaplan, see step 3).  As the filling is already in the center of a cake, it would have been obvious to one skilled in the art to place the filling between layers whether the filling is piped in or rolled in. 

Claims 13 and 18  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, HANDMADE, and GREGOROVA as applied to claims  1-2, 4-6, 8-12, 19-20, 22, 24-25, and further in view of Genius Kitchen, Raspberry Cream Torte, accessed at https://www.geniuskitchen.com/recipe/raspberry-cream-torte-15284#activity-feed December 2001 (RASPBERRY).  
The above-identified references do not disclose or suggest a fruit-containing topping or frosting. However, RASPBERRY teaches that raspberry jam can be added to buttercream (i.e., whipped cream and icing sugar), along with berries and layered in between wafers.  It would .  

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, SCHMIDT, HANDMADE, and GREGOROVA as applied to claims  1, 3, 5-11, 15-16, 20-22, 24-25 above, and further in view of United States Patent No. 2005/0202133 (WOLEVER).  
The above-identified references do not disclose using a chocolate shell.  WOLEVER teaches adding a shell to a baked product such as cake [0033].  It would have been obvious to one skilled in the art to add hard chocolate interior filling to the baked product to improve the taste of the product.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, HANDMADE, SCHMIDT and GREGOROVA as applied to claims  1, 3, 5-11, 15-16, 20-22, 24-25, and further in view of Epicurious, Maple Walnut Buche de Noel accessed at https://www.epicurious.com/recipes/food/views/maple-walnut-buche-de-noel-108901, December 2003 (MAPLE).  
The above-identified references do not disclose or suggest a rolled cake. MAPLE teaches that rolled cakes are a traditional dessert at Christmastime. However, MAPLE teaches rolling a cake with buttercream frosting (see MAPLE, paragraph 7.  It would have been obvious to amend the above-identified references to provide a traditional dessert at Christmastime.   

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. 
Applicant’s amendments overcome the 112, second paragraph set forth in the previous Official Action of September 2, 2020.   
The applicant argues that given that it was known at the time of the invention that cornstarch can cause "objectionable characteristics" as described in Mickiewicz, powdered sugar containing cornstarch cannot be considered a substitute for powdered sugar that is free of cornstarch. Indeed, in view of the known disadvantages of using cornstarch in powdered sugar, there is no reason one of ordinary skill in the art would include cornstarch in a powdered sugar for the Bourbon Buttercream Frosting recipe, particularly since it is even easier and less expensive to produce starch-free powdered sugar by simply finely grinding granulated sugar to a desired powdery particle size. And to the extent one might have been motivated to substitute the powdered sugar in the Bourbon Buttercream Frosting recipe with a powdered sugar containing an anticaking agent, the Mickevicz reference describes the use of cellulose as being superior to cornstarch. Indeed, a stated objective of Mickevicz is "to provide a new and improved powdered white sugar which is superior in quality to white powdered sugar embodying starch as an additive, and which in use overcomes the undesirable qualities imparted to powdered white sugar by the corn starch additive heretofore employed in the art." (Mickevicz, col. 1,11. 64-69.)
However, Mickiewicz is not a reference that is relied upon.  Nevertheless, it is Examiner’s position that Mickiewicz further evidences that it was known at the time the application was to use corn starch and other materials as flow agents.  The selection of corn starch relative to the Mickiewicz material would have been based on cost, availability and other factors. Indeed, while Mickiewicz points out the advantages of their product, Mickiewicz does acknowledged that corn starch is commonly used 
The applicant also argues that notwithstanding the above, even if one were to have used a powdered sugar that contains cornstarch in the Bourbon Buttercream Frosting recipe, none of the cited references disclose or suggest the inclusion of from 4 to 40% by weight of the filling, as claimed. The Homemade Powdered Sugar recipe includes 236.59 ml of sugar and 14 ml of cornstarch. The Office Action converts these volumes to weights and calculates 5.4% starch by weight of the powdered sugar and 3.2% starch by weight of the hypothetical Bourbon Buttercream Frosting using a density of 0.7 g/ml for granular sugar. (Office Action, pp. 13-14.) Even though Applicant disagrees with the Office Action's calculations and maintains that the amount of cornstarch in the hypothetical frosting is no more that 2.8% starch by weight of the frosting, the Office Action's calculated amount of 3.2% is still below the claimed amount of from 4 to 40% by weight of the filling. And one of ordinary skill in the art would not have been motivated to increase the amount of starch in the powdered sugar (and by extension the frosting) of the Bourbon Buttercream Frosting recipe to an amount within the claimed range, at least because doing so would have been expected to result in undesirable texture and flavor modifications. Indeed, the Mickevicz reference clearly describes undesirable texture modification occurring at a starch content of 3% by weight of the powdered sugar. (See Mickevicz, col. 1,11.14-40.) Notably, the amount of cornstarch in a hypothetical filling containing a powdered sugar having 3% starch by weight of the powdered sugar would be considerably lower than 4% starch by weight of a filling containing the powdered sugar. 
However, as noted in Final Rejection of October 2, 2019,   the Food and Agriculture Organization of the United Nations (FAO) / International Network of Food Data Systems (INFOODS) Density Database Version 2.0 teaches that the density of sugars can vary.  

    PNG
    media_image1.png
    130
    595
    media_image1.png
    Greyscale


For example, granulated sugar has a density of 0.7 g/ml.   Granulated sugar is what consumers buy in bags in the grocery store.     Using these density values for cornstarch and sugar, the starch-containing powdered sugar in the hypothetical Bourbon Buttercream Frosting would contain about 5.3% starch by weight of the powdered sugar and about 3.8% starch by weight of the frosting.  Even when accounting for the moisture content of cornstarch (i.e., 87% dry weight as submitted by applicant) as suggested, it would be 3.2%.  Thus, the difference is not as great as suggest by applicant.    These calculations are an estimate of the concentrations, but one must remember that this is a recipe for food and cooks typically vary the components as a matter of taste, and the method by which they measure the ingredients. 
More importantly, it must be noted that this percentage would vary based on the types of sugars and starch used AND how much of each one would add to the overall composition.   One skilled in the art the art would know the interplay between the starch and sugar and balance the taste of the sugar and at the same time prevent clumping.  While the applicant argues that anticaking agents can undesirably affect texture and reduce overall sweetness of the powdered sugar composition, there is no evidence to support this assertion or that the claimed amount of 4% is critical or that even amounts greater than that would results in an undesirable texture.   A several percentage difference in a recipe of this type is not a large variance.   It also must be kept in mind that the recipes cited in the rejections suggest that the invention does not require a high level of skill and that the invention resides in area where the skilled artisan (i.e., a cooks and chefs) often vary and/or substitute ingredients.

 However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
The applicant argues that one skilled in the art would lack the rationale for combining and modifying the cited references and there is no evidence in the references themselves that suggests the desirability of the Examiner's proposed combination and modifications. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  HOMEMADE teaches that this recipe is i) easy and cheaper than store bought powdered sugar (see second review on page 7) and ii) functions as a substitute for powdered sugar (see first review on page 8). Thus, one skilled in the art has at least two reasons to the use powdered sugar of HOMEMADE in the reference above. First, it would be cheaper to produce such a sugar rather than buy powdered sugar form the store. Second, if one was out . 
Moreover, it is noted that the claimed invention is directed to a recipe for a cooked cereal product. The cereal product comprises a filling or topping, the filling or topping comprising a continuous aqueous phase, a water activity (Aw) of 0.3 to 0.99, a fat content but not more than 15% fat by weight relative to the total weight of the filling or topping, and at least one non-gelatinized, non-modified native starch or overdry starch from 4_to 40% by dry weight in relation to the total weight of the filling or topping, wherein the non-gelatinized, non-modified starch is preserved in its non-gelatinized, non-modified native state in the filling or topping of the cooked cereal product so that said starch includes non-gelatinized, non-modified starch particles and at least 90% of the non-gelatinized, non-modified starch particles have a particle-size distribution ranging between 2 pm and 100 pm.
While the claimed invention references terms such as continuous phases, water activity, non-gelatinized, non-modified native starch or overdry starches, and particle-size distributions, the breadth of the claims are such that the claimed invention reads on a number of recipes.  
Indeed, KAPLAN discloses a cooked cereal product with a cream product (i.e., cream contains water – aqueous phase) that has been piped into the center of the product to form a core (Kaplan, see step 3). 
USDA teaches that water activity is the key to determining if microorganisms will grow.  It would have been obvious to one skilled in the art to manage the available moisture/dry matter of the filling in a product so as to prevent he food product form spoiling an potentially making a consumer sick. 
HOMEMADE teaches that powdered sugar can be made 236.59 ml starch and 14 ml cornstarch (i.e., 14/256 = 5.4% starch). The published version of this application itself indicates in paragraph [0035] that common corn starch is a preferred starch.  The present specification does not indicate that the 
GREGOROVA evidences that common cornstarch has a particle size of 2 to 10um (see size characterization of starch slide, page 4, 4th slide).  This falls within the claimed range of 2 to 100um.   It is also noted that at least 5% is greater than 10um.  Again, the claims reference an ingredient that is readily available and with a particle size used in common corn starches even though this parameter is not specified in the recipes.  
The applicant is respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP DUBOIS whose telephone number is (571) 272-6107.  The examiner can normally be reached on Monday-Friday from 9:30am-7:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PHILIP A DUBOIS/             Examiner, Art Unit 1791                                                                                                                                                                                           
/DONALD R SPAMER/             Primary Examiner, Art Unit 1799